United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2542
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Sergio Sanchez Gonzalez,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: April 9, 2020
                              Filed: April 20, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Sergio Sanchez Gonzalez appeals the sentence the district court1 imposed after
he pleaded guilty to illegal reentry to the United States after he was previously

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
deported. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of the
sentence.

        To the extent Sanchez Gonzalez’s argument implies that the district court erred
in failing to grant a downward departure, we conclude that because the district court
was aware of its authority to depart downward, its discretionary decision not to do so
is unreviewable. See United States v. Bryant, 606 F.3d 912, 919 (8th Cir. 2010).
Upon careful review under a deferential abuse-of-discretion standard, see Gall v.
United States, 552 U.S. 38, 41 (2007), we further conclude that the district court did
not impose an unreasonable sentence. The court properly considered the factors set
forth in 18 U.S.C. § 3553(a), and there is no indication that the court overlooked a
relevant factor, gave significant weight to an improper or irrelevant factor, or
committed a clear error of judgment in weighing relevant factors. See United States
v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). Finally, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-